Detailed Action




Claims 1-20 were pending in this application.
Claims 1-13 have been cancelled.
Claims 14 and 20 have been amended.
Claims 21-30 are newly added.
Claims 14-30 remain pending in this application and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
Independent claims 14, 20 and 21, and therefore respective dependent claims 15-19 and 22-30, include the claim limitation “computer-readable storage media” (claim 14 ln. 2; claim 20 ln. 1; claim 21 ln. 1).  Such a claim limitation is not delimited by explicit claim language to exclude non-transitory forms of computer-readable storage media, e.g. carrier signals, and therefore might be interpreted as attempting to claim non-statutory subject matter under 35 U.S.C. 101.  However, such claim language is interpreted in light of applicant’s disclosure, which indicates that computer storage media does not comprise signals, per se (Spec., ¶ 95).  Notwithstanding the fact that earlier in that same paragraph of applicant’s disclosure examples of computer storage media enumerated are said to be non-limiting, “computer-readable storage media” in independent claims 14, 20 and 21, and therefore respective dependent claims 15-19 and 22-30, is interpreted as a claim limitation to claim no more than subject matter that would be statutory under 35 U.S.C. 101, and so computer-readable storage media that was transitory, e.g. carrier signals, would not be claimed.


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
Applicant asserts that the claimed invention as amended with new claims 21-30 are believed to be allowable, as distinguishable over the prior art references cited (Reply, pp. 10-11).  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claims 21-30 define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of “automatically populating the template being displayed in the GUI for message transformation with a first programming block for the first protocol, a second programming block for the second protocol, and a third programming block for the third protocol in response to determining that the message utilizes the first protocol and determining that the message destinations utilize the second protocol and the third protocol” because the primary prior art reference cited, Xifaras, only discloses a metadata repository accessible to a software engineer via a GUI, but then blocks are manually selected and dragged into a GUI (Reply, pp. 12-13).  However, Xifaras does disclose automatically populating […] being displayed in the GUI (Xifaras: Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with template-like functionality are edited in a GUI for modeling message translation transactions) for message transformation with a first programming block for the first protocol (Xifaras: p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received, whereby the direction of data flow is from the GUI, p. 14 ln. 25—p. 15 ln. 6, that models the translation transaction, including proper outputs, p. 19 lns. 30-38), a second programming block for the second protocol (Xifaras: p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages based on the destination of the receiving system, p. 15 ln. 28—p. 16 ln. 7), […] in response to determining that the message utilizes the first protocol (Xifaras: p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages) and determining that the message destinations utilize the second protocol (Xifaras: p. 13 ln. 20--p. 14 ln. 13, wherein the type of  for message transformation, but Waltz does explicitly disclose a template for message transformation (Waltz: ¶¶ 76-77, wherein templates are utilized for processing each triggered send request (TSR), ¶ 17, so that transformed messages are sent according to predefined and reusable configurations; see also, ¶ 101). Xifaras also does not disclose explicitly, but Waltz does disclose a third programming block for the third protocol (Waltz: ¶¶ 74, 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts, for translating messages from one format to another).  Xifaras further discloses a metadata repository accessible to a software engineer via a GUI, and that blocks can be manually selected and dragged into a GUI, but manual operations executed by a user do not preclude Xifaras from disclosing automatically populating the GUI, as well.  In particular, based on the template as disclosed by Waltz (Waltz: ¶¶ 74, 76-78), Xifaras automatically populates a GUI with a particular incoming message format, as per the configuration files for a given message format disclosed by Xifaras (Xifaras: Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with template-like functionality are edited in a GUI for modeling message translation transactions).  Therefore, Xifaras in combination with Waltz discloses the claimed invention as amended.
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of how Waltz does not disclose the claimed invention as amended, either .


Claim Objections
Claim 30 is objected to because of the following informalities:  The phrase “an de-activation” should be “a de-activation” (lns. 2-3).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 includes the claim limitation “a security level protocol.ftcp.”  Applicant’s original intent is uncertain as to whether the “ftcp.” portion of such a claim limitation was intentional or merely a typographical error.  Applicant’s disclosure does not appear to provide any support for anything that could be construed in terms of any such “ftcp.” and such a term would not appear to be generally known in the art otherwise, either. See, e.g., Spec. ¶ 38).  Appropriate correction, however, is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xifaras, WIPO International Patent Application Publication No. WO 2000/00/49481 A2 (hereinafter Xifaras, with page numbers being cited as the page numbers printed in the publication, not any page numbers displayed in an electronic document reader), in view of Waltz, et al., U.S. Patent Application Publication No. US 2019/0124141 A1 (hereinafter Waltz).
Claim 14 is disclosed by Xifaras, wherein
14. 	[…] a method, the media comprising: 
providing […]  for message transformation, wherein providing […] causes […] to be displayed in a GUI (Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with template-like functionality are edited in a GUI for modeling message translation transactions); 
obtaining one message from a source (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages); 
in response to obtaining the one message from the source, determining that the one message utilizes a first protocol that is associated with the source, the first protocol defining a structure of the message (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages); 
obtaining […] via the GUI (p. 13 lns. 20-38, wherein an incoming message, including messages structured as TCP/IP messages, are determined to be targeted for receiving systems based on the address of the receiving system, including IP addresses, whereby the direction of data flow is from the GUI, p. 14 ln. 25—p. 15 ln. 6, that models the translation transaction, including proper outputs, p. 19 lns. 30-38);
in response to obtaining the indication of message destinations (p. 13 lns. 20-38, wherein an incoming message, including messages structured as TCP/IP messages, are determined to be targeted for receiving systems based on the address of the receiving system, including IP addresses), determining that the message destinations utilize a second protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed) and a third protocol (p. 14 lns. 5-13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed), each of the second protocol and the third protocol defining a structure that is different from the first protocol (p. 13 ln. ; 
automatically populating […] being displayed in the GUI (Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with template-like functionality are edited in a GUI for modeling message translation transactions) for message transformation with a first programming block for the first protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received, whereby the direction of data flow is from the GUI, p. 14 ln. 25—p. 15 ln. 6, that models the translation transaction, including proper outputs, p. 19 lns. 30-38), a second programming block for the second protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages based on the destination of the receiving system, p. 15 ln. 28—p. 16 ln. 7), […] in response to determining that the message utilizes the first protocol (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages) and determining that the message destinations utilize the second protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed) and the third protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed); 
concurrently (p. 8 ln. 7—p. 9 ln. 7, wherein events are processed concurrently, including incoming messages received as input) transforming the one message from the first protocol to the second protocol to form a second message using the first and second programming blocks (p. 15 ln. 7—p. 16 ln. 7, wherein configuration files defining mapping algorithms, based on metadata of message types, translate an incoming message into an outgoing second data message, including SQL database messages, compatible with a receiving destination system) […] wherein information encoded in the one message using the first protocol is conserved as encoded in the second message using the second protocol (p. 14 lns. 5-13, claim 1 lns. 14-19, wherein the substance of the incoming message data is maintained still in the outgoing message for the receiving system destination, even as the format has been transposed, p. 23 lns. 13-28), and wherein the information encoded in the one message using the first protocol is conserved as encoded in the third message using the third protocol (p. 14 lns. 5-13, claim 1 lns. 14-19, wherein the substance of the incoming message data is maintained still in the outgoing message for the receiving system destination, even as the format has been transposed, p. 23 lns. 13-28); 
communicating the second and third messages to each of the message destinations (p. 23 lns. 13-28, wherein outgoing messages for receiving destination systems translated from incomings message with different structures are dispatched and sent to receiving destination systems).
Xifaras does not disclose explicitly that configuration files constitute a template for message transformation, but Waltz does explicitly disclose a template for message transformation (Waltz: ¶¶ 76-77, wherein templates are utilized for processing each  see also, ¶ 101).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to build transformed messages based off templates (Waltz: ¶¶ 76-77; see also, ¶ 101).  Xifaras also does not disclose explicitly, but Waltz does disclose:
One or more computer-readable storage media storing computer instructions (¶ 39) thereon for execution by one or more processors (¶ 38) to perform […]
an indication of message destinations (¶¶ 74, 77, wherein multiple intended recipients are indicated in a single triggered send request (TSR), ¶ 17) […]
and a third programming block for the third protocol (¶¶ 74, 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts, for translating messages from one format to another) […]
and from the first protocol to the third protocol to form a third message using the first and third programming blocks (¶¶ 74, 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts for translating messages from one format to another), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to automate the handling of multiple different inputs and outputs for translating messages (Waltz: ¶¶ 17, 38-39, 74, 76-78).
Claim 15 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
15. 	The media of claim 14, wherein obtaining the message from the source further comprises obtaining two or more messages (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages).
Claim 16 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
16. 	The media of claim 14, wherein the indication of the message destinations comprises a representation of one or more user selections of one or more graphic objects representing the message destinations for insertion into the template via the GUI (Fig. 5 # 102, p. 5 lns. 6-13, p. 19 lns. 30-37, p. 20 ln. 24—p. 21 ln. 17, wherein a graphic visual editor manipulates drag-and-drop data objects visually, including for indicating message target output destinations, p. 5 lns. 26-34, p. 19 lns. 17-23, p. 21 lns. 34-38).
Claim 17 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
17. 	The media of claim 14, further comprising automatically selecting the first programming block (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received) in response to determining that the message utilizes the first protocol (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages), wherein the first programming block is automatically inserted into the template to populate the template and is displayed via the GUI (Fig. 5 # 98, p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model displayed in the GUI for message translation with the known , and wherein the first programming block comprises identifiers for labeling one or more structures in the message obtained from the source (Fig. 5 # 100, p. 20 ln. 27—p. 21 ln. 9, wherein incoming message substructures are displayed as input data elements for user reference and selection in the GUI, whereby input fields of an incoming message’s substructure of input data elements are specified by name, p. 21 ln. 34-38), the structure being defined by the first protocol (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages).
Claim 18 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
18. 	The media of claim 14, further comprising automatically selecting the second programming block (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages based on the destination of the receiving system) in response to determining that the second protocol is associated with one or more of the message destinations (p. 14 lns. 5-13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed), wherein the second programming block is automatically inserted into the template to populate the template and is displayed via the GUI (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model displayed in the GUI for message translation with the known structure content and meaning of messages based on the destination of the receiving system, p. 19 lns. 17-23), wherein the second programming block comprises identifiers for labeling one or more structures defined by the first protocol (Fig. 5 # 96, p. 20 ln. , and one or more structures defined by the second protocol to replace (p. 14 lns. 5-13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed) the one or more structures defined by the first protocol (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages).
Claim 19 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
19. 	The media of claim 14, further comprising generating a datafile that encodes the template that has been automatically populated (Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files are edited in a GUI for modeling message translation transactions).


Claim 20 is disclosed by Xifaras, wherein
20. 	[…] a method, the method comprising: 
providing […] for message transformation, wherein providing […] causes […] to be displayed in a GUI (Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with template-like functionality are edited in a GUI for modeling message translation transactions); 
obtaining a plurality of messages from a source (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages); 
determining that the plurality of messages utilizes a first protocol (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP messages) and a second protocol (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including email messages), the first protocol defining a structure of a first portion of the plurality of messages (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages) and the second protocol defining a different structure of a second portion of the plurality of messages (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages); 
obtaining an indication of one message destination via the GUI (p. 13 lns. 20-38, wherein an incoming message, including messages structured as TCP/IP messages, are determined to be targeted for receiving systems based on the address of the receiving system, including IP addresses, whereby the direction of data flow is from the GUI, p. 14 ln. 25—p. 15 ln. 6, that models the translation transaction, including proper outputs, p. 19 lns. 30-38);
determining that the one message destination utilizes a third protocol, the third protocol defining a structure that is different from the first protocol and the second protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to ; 
automatically populating […] being displayed in the GUI (Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with template-like functionality are edited in a GUI for modeling message translation transactions) for message transformation with a first programming block for the first protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received, whereby the direction of data flow is from the GUI, p. 14 ln. 25—p. 15 ln. 6, that models the translation transaction, including proper outputs, p. 19 lns. 30-38), […] and a third programming block for the third protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages based on the destination of the receiving system, p. 15 ln. 28—p. 16 ln. 7) in response to determining that the plurality of messages utilize the first protocol (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP messages) and the second protocol (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including email messages) and determining that the one message destination utilizes the third protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed);
concurrently (p. 8 ln. 7—p. 9 ln. 7, wherein events are processed concurrently, including incoming messages received as input)  transforming the plurality of messages from the first protocol and […] using […]  comprising the first, […] and third programming blocks (p. 15 ln. 7—p. 16 ln. 7, wherein configuration files defining mapping algorithms, based on metadata of message types, translate an incoming message into an outgoing second data message, including SQL database messages, compatible with a receiving destination system), wherein information encoded in the plurality of messages is conserved as encoded in the one transformed message using the third protocol (p. 14 lns. 5-13, claim 1 lns. 14-19, wherein the substance of the incoming message data is maintained still in the outgoing message for the receiving system destination, even as the format has been transposed, p. 23 lns. 13-28); and
communicating the one transformed message to the one message destination (p. 23 lns. 13-28, wherein outgoing messages for receiving destination systems translated from incomings message with different structures are dispatched and sent to receiving destination systems).
Xifaras does not disclose explicitly that configuration files constitute a template for message transformation, but Waltz does explicitly disclose a template for message transformation (Waltz: ¶¶ 76-77, wherein templates are utilized for processing each triggered send request (TSR), ¶ 17, so that transformed messages are sent according to predefined and reusable configurations; see also, ¶ 101).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to  see also, ¶ 101).  Xifaras also does not disclose explicitly, but Waltz does disclose:
One or more computer-readable storage media storing computer instructions  thereon (¶ 39) for execution by one or more processors to perform (¶ 38) […]
a second programming block for the second protocol (¶¶ 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts, for translating messages from one format to another), […]
the second protocol to the third protocol […] second (¶¶ 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts for translating messages from one format to another), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to handle multiple different inputs and outputs for translating messages (Waltz: ¶¶ 17, 76-78).


Claim 21 is disclosed by Xifaras, wherein
21. 	[…] a method, the media comprising: 
providing […] for message transformation, wherein providing […] causes […] to be displayed in a GUI (Fig. 5, p. 18 ln. 31—p. 19 ln. 12, wherein configuration files with ; 
receiving a plurality of messages  from a plurality of sources (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages); […]
for one message that is received from one source, that uses one source protocol (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP messages), and that is indicated to be sent to one destination that uses a destination protocol that is different from the source protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed): 
automatically populating […] that is displayed in the GUI with an automatically selected programming block for the source protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received) and another automatically selected programming block for the destination protocol (p. 15 ln. 7—p. 16 ln. 7, wherein configuration files defining mapping algorithms, based on metadata of message types, translate an incoming message into an outgoing second data message, including SQL database messages, compatible with a receiving destination system); and 
transforming the one message using […]  that is populated (p. 15 ln. 7—p. 16 ln. 7, wherein configuration files defining mapping algorithms, based on metadata of message types, translate an incoming message into an outgoing second data message, including SQL database messages, compatible with a receiving destination system); 
for one message that is received from one source, that uses one source protocol (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP messages), […]
automatically populating […] that is displayed in the GUI with an automatically selected programming block for the one source protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received) […]
 for two or more messages that are received from two or more sources (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages), that use two or more source protocols (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have a known structure, including messages structured as TCP/IP messages), and that are indicated to be sent to only one destination (p. 13 lns. 20-38, wherein an incoming message, including messages structured as TCP/IP messages, are determined to be targeted for receiving systems based on the address of the receiving system, including IP addresses, whereby the direction of data flow is from the GUI, p. 14 using one destination protocol (p. 13 ln. 20--p. 14 ln. 13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed) that is different from the two or more source protocols (Fig. 3 # 42, p. 16 lns. 31-38, wherein messages are obtained from a source, including messages of a particular type, via listeners, including TCP/IP or database or email messages):
 automatically populating […] that is displayed in the GUI with at least one automatically selected programming block for each (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received) […] and another automatically selected programming block for the one destination protocol (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages based on the destination of the receiving system, p. 15 ln. 28—p. 16 ln. 7); and 
transforming the two or more messages using […] that is populated to generate one message to communicate to the one destination (p. 15 ln. 7—p. 16 ln. 7, wherein configuration files defining mapping algorithms, based on metadata of message types, translate an incoming message into an outgoing second data message, including SQL database messages, compatible with a receiving destination system); and
communicating a plurality of transformed messages to the plurality of destinations (p. 23 lns. 13-28, wherein outgoing messages for receiving destination systems translated from incomings message with different structures are dispatched and sent to receiving destination systems).
Xifaras does not disclose explicitly that configuration files constitute a template for message transformation, but Waltz does explicitly disclose a template for message transformation (Waltz: ¶¶ 76-77, wherein templates are utilized for processing each triggered send request (TSR), ¶ 17, so that transformed messages are sent according to predefined and reusable configurations; see also, ¶ 101).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to build transformed messages based off templates (Waltz: ¶¶ 76-77; see also, ¶ 101).  
Xifaras also does not disclose explicitly, but Waltz does disclose:
One or more computer-readable storage media storing computer instructions thereon (¶ 39) for execution by one or more processors to perform (¶ 38) […]
obtaining one or more indications identifying a plurality of destinations (¶¶ 74, 77, wherein multiple intended recipients are indicated in a single triggered send request (TSR), ¶ 17), wherein the plurality of destinations utilize a plurality of distinct protocols relative to one another (¶¶ 74, 77, wherein multiple intended recipients are indicated in a single triggered send request (TSR), ¶ 17, including for multiple different destination message delivery mechanisms, including text messages, push notifications and email); […]
and that is indicated to be sent to at least two destinations (¶¶ 74, 77, wherein multiple intended recipients are indicated in a single triggered send request (TSR), ¶ 17) using at least two destination protocols that are different from the one source protocol (¶¶ 74, 77, wherein multiple intended recipients are indicated in a single triggered send request (TSR), ¶ 17, including for multiple different destination message delivery mechanisms, including text messages, push notifications and email): […]
of the two or more source protocols (¶¶ 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts for translating messages from one format to another) […] and another automatically selected programming block for each of the at least two destination protocols (¶¶ 74, 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts, for translating messages from one format to another); and 
transforming the one message using […] that is populated to generate at least two messages to communicate to the at least two destinations (¶¶ 74, 76-78, wherein a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events and trigger sends, including for different kinds of alerts for translating messages from one format to another);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason 
Claim 22 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
22. 	The method of claim 21, wherein the template is provided prior to obtaining the message from the source (p. 5 ln. 35—p. 6 ln. 19, wherein configuration files are utilized for events involving actions executed for mapping and translating messages from one format to another are initiated on a schedule, without waiting to respond to a message from a source having been sent, p. 8 ln. 29—p. 9 ln. 7).
Claim 23 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
23. 	The method of claim 21, wherein further comprising: 
automatically selecting the template (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning of messages being received)  from a library of prebuilt templates, wherein the template is selected as linked to the first protocol (p. 13 lns. 8-38, wherein in response to a message with a particular structure being received, including TCP/IP messages, a configuration utility utilizes configuration files associated with the particular message structure for translating received messages into a format acceptable to a destination receiving system).
Claim 24 is not disclosed by explicitly by Xifaras, but is disclosed by Waltz wherein
24. 	The method of claim 21, wherein the one or more indications comprise a user-input selection of one or more graphic objects displayed in the GUI (¶¶ 74, 76-78, wherein users of a development environment define target recipients in a list for a triggered send request (TSR), ¶ 17, definition/template includes multiple trigger events  that represent the plurality of destinations (¶¶ 74, 77, wherein multiple intended recipients are indicated in a single triggered send request (TSR), ¶ 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to handle multiple different inputs and outputs for translating messages (Waltz: ¶¶ 17, 74, 76-78).
Claim 25 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
25. 	The method of claim 21, wherein the automatically selected programming block for the source protocol is automatically displayed in the GUI as inserted into the template displayed (Fig. 5 # 98, p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model displayed in the GUI for message translation with the known structure content and meaning of messages being received, p. 19 lns. 24-29), and wherein the automatically selected programming block includes one or more identifiers for labeling one or more structures of the plurality of messages (Fig. 5 # 100, p. 20 ln. 27—p. 21 ln. 9, wherein incoming message substructures are displayed as input data elements for user reference and selection in the GUI, whereby input fields of an incoming message’s substructure of input data elements are specified by name, p. 21 ln. 34-38).
Claim 26 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
26. 	The method of claim 21, wherein the automatically selected programming block (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model for message translation with the known structure content and meaning  for the destination protocol (p. 14 lns. 5-13, wherein the type of receiving system is determined to require a different form and structure compatible with protocols of the receiving system being addressed) is automatically displayed in the GUI as inserted into the template displayed (p. 15 ln. 7-23, wherein metadata in a repository is utilized to automatically populate the transaction model displayed in the GUI for message translation with the known structure content and meaning of messages based on the destination of the receiving system, p. 19 lns. 17-23), and wherein the automatically selected programming block includes one or more identifiers for labeling one or more structures of the plurality of messages (Fig. 5 # 96, p. 20 ln. 27—p. 21 ln. 9, wherein outgoing message substructures are displayed as output data elements for user reference and selection in the GUI, whereby output fields of an outgoing message’s substructure of output data elements are specified by name, p. 21 ln. 34-38).
Claim 27 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
27. 	The method of claim 21, wherein the template for message transformation is prebuilt to define a transport level protocol and a security level protocol.ftcp (p. 11 ln. 37—p. 13 ln. 23, wherein an incoming message is determined to have an already known and defined structure, including messages structured as TCP/IP messages).
Claim 28 is not disclosed by explicitly by Xifaras, but is disclosed by Waltz wherein
28. 	The method of claim 21, wherein a cloud-based application program interface (API) generates the GUI (¶¶ 22, 34, 78, wherein the GUI for message transformation can be implemented as a native, web or hybrid application that is rendered in a container or .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason for doing so would have been to enable usage of functionality without needing to install software locally (Waltz: ¶¶ 22, 34, 78).
Claim 29 is disclosed by Xifaras in view of Waltz, wherein Xifaras discloses
29. 	The method of claim 21, further comprising: 
obtaining another indication of a user input selection via the GUI of an activation of another programming block displayed in the template, wherein the another programming block for which the activation obtained is activated for utilization in transforming one or more of the plurality of messages (p. 19 lns. 13—ln. 37, wherein a user via a GUI selects how the structure of a message to be transformed will be output).
Claim 30 is not disclosed by explicitly by Xifaras, but is disclosed by Waltz wherein
30. 	The method of claim 21, further comprising: 
obtaining another indication of a user input selection via the GUI of an de- activation of another programming block displayed in the template, wherein the another programming block for which the de-activation obtained is omitted from the template (¶¶ 76-78, wherein the GUI enables users to activate or deactivate portions of triggered send functionality so that messages are translated and sent only when activated, not when deactivated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xifaras with Waltz.  The reason 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.
/LANCE LEONARD BARRY/            Primary Examiner, Art Unit 2448                                                                                                                                                                                            

/Timothy Sowa/
Examiner, Art Unit 2448